Citation Nr: 1121918	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.T.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2009, the Veteran and his wife, S.T., testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.  

In July 2010, the Veteran presented testimony at a hearing before the undersigned Acting Veterans Law Judge held at the RO in Waco, Texas.  A transcript of the hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  With the exception of a lay statement of the Veteran's wife, accompanied by a waiver of initial RO consideration, no additional evidence has been submitted.

The Board notes that in May 2008, the Veteran perfected claims for service connection for a skin condition and posttraumatic stress disorder (PTSD).  However, the record reflects that a March 2009 DRO decision granted service connection for PTSD and assigned a 10 percent disability rating effective October 5, 2006.  In May 2009, the Veteran filed a Notice of Disagreement to that decision and in February 2010, he submitted a statement indicating that he would accept the assignment of a 30 percent disability rating for PTSD effective October 5, 2006.  In February 2010, the RO issued a rating decision whereby a 30 percent rating was assigned for PTSD effective October 5, 2006.  The record does not reflect any further development on that issue.  In May 2010, the Veteran submitted VA Form 8 which certified solely the issue of service connection for a skin condition to the Board.  Accordingly, the issue of an increased rating for PTSD is not before the Board for appellate consideration.    

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a skin disorder because this disorder began during military service as a consequence of wearing wet leather boots while flying combat missions in Vietnam.  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service personnel records show his military occupational specialty was a rotary wing attack pilot.  His military decorations include a Gallantry Cross with a Bronze Star.  The award stated that he was a courageous allied pilot rich in combat experience.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.

Service treatment records are negative for treatment for a skin disorder.  The Veteran has not submitted any post-service treatment records showing a diagnosis or treatment for the claimed skin condition.  

However, there is competent and credible lay evidence which establishes that the Veteran had symptoms of a skin disorder in service.  At a January 2009 DRO hearing and a July 2010 Travel Board hearing, the Veteran testified that he developed a skin disorder on the bilateral ankles and feet during service while wearing wet leather boots while flying combat missions in Vietnam.  Specifically, due to fire hazards associated with flying helicopters in combat, he was required to wear full length leather boots during missions.  He testified  that he was stationed "down in the Delta" where it rained a lot and he sometimes had to wade through water to get to the helicopter before missions.  Wearing wet boots seemed to agitate his skin causing symptoms of redness, dryness, and itchiness bilaterally on his feet and ankles.  During service, he treated the disorder with calamine lotion and never sought medical treatment.  The same skin disorder has persisted intermittently since service, usually during times of extreme heat.  When the skin disorder occurs, it appears as a defined line at the top of the boot.  It was described as raised and discolored redness that feels like prickly heat.  Since military service, he stated that he treats the claimed skin disorder with cortisone cream and over-the-counter drugs, however, he saw a private dermatologist for the claimed skin disorder in 1973, and his primary care physician has observed the claimed skin disorder.

In July 2010, a statement was received from the Veteran's wife indicating that shortly following the Veteran's return from Vietnam, she noticed a rash on his feet and ankles.  The Veteran told her that pilots were not allowed to wear vented jungle boots due to the possibly of a fire in the helicopter.  She stated that he sought treatment from Dr. Smith in Corsicana Texas in 1973 who told him to use cream he prescribed.  She stated that the rash is more pronounced during high temperatures and it has been present all of their married life.  

The record was left open for 60 days following the July 2010 Travel Board hearing so the Veteran could attempt to locate and obtain the aforementioned private treatment records from the 1973 dermatologist and his primary care provider.  However, the Veteran has not submitted those records.  Accordingly, the RO/AMC should attempt to obtain any outstanding records from the identified treatment sources as they are pertinent to the claim.  The RO/AMC should take appropriate steps to contact the Veteran in order to have him provide detailed information concerning all treatment he has received for the claimed skin condition.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

In addition, pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical examination or obtain a medical opinion if the record including lay or medical evidence contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See also 38 C.F.R. § 3.159(c) (4) (2010).  In this appeal, there is no medical opinion addressing the question of whether there exists a medical relationship, if any, between service and the claimed skin condition; such a medical opinion would be helpful in resolving the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c) (4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran's statements describe observable symptomatology consistent with a skin condition and constitute a report of continuity of symptomatology at least for the purpose of providing the Veteran with a VA dermatology examination.  The Veteran and other lay persons are competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, the RO should afford the Veteran a VA examination to determine whether his current skin disorder involving the bilateral feet and ankles first manifested in or is related to his military service.  38 C.F.R. § 3.159(c) (4) (i).


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the claimed skin disorder.  The Veteran should be asked to provide an address and completed authorization for Dr. Smith, located in Corsicana, Texas.  

With any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of any records that could not be obtained.

2. The RO/AMC should schedule the Veteran for a VA dermatology examination to determine the nature and etiology of the claimed skin disorder.  The examiner should review the claims file, the Veteran's testimony regarding his acquiring the skin disorder and skin symptoms in service, and a copy of this REMAND in connection with the examination.   

The examiner should report all current dermatologic diagnoses.  The examiner should render an opinion as to whether it is at least as likely as not (at least a 50/50 possibility) that any currently manifested skin disorder was incurred in or aggravated during service, or is otherwise related to service.  The examiner should consider the Veteran's report of the skin symptoms in service and after service.  

All pertinent clinical findings and the complete rationale for all opinions expressed should be set forth in a comprehensive report, citing the objective medical findings leading to the conclusion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be reached.

3. Following completion of all indicated development, the RO/AMC should readjudicate the Veteran's claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the RO/AMC should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


